       Case 6:20-cv-00653-ADA-JCM Document 10 Filed 08/27/20 Page 1 of 7




                                UNITED STATES DISTRICT COUT
                                 WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION


SONJA LANG,                                            §
                                                       §
        Plaintiff                                      §
                                                       §
VS.                                                    §            A CIVIL ACTION 6:20-cv-00653
                                                       §
TEXAS DEPARTMENT OF                                    §
CRIMINAL JUSTICE,                                      §
                                                       §
        Defendant                                      §                     A JURY IS DEMANDED


      PLAINTIFF’S RESPONSE TO DEFENDANT’S RULE 12(b)(1) AND
         12(b)(6) MOTION TO DISMISS, AND BRIEF IN SUPPORT

TO THE HONORABLE ALAN ALBRIGHT,
UNITED STATES DISTRICT JUDGE, WESTERN DISTRICT OF TEXAS

AND THE HONORABLE JEFFREY C. MANSKE,
MAGISTATE JUDGE, WESTERN DISTRICT OF TEXAS

        Plaintiff Sonya Lang (“Plaintiff” or “Lang”), files this Response to Defendant Texas

Department of Criminal Justice’s Rule 12(b)(1) and 12(b)(6) Motion to Dismiss, and for such

would respectfully show the Court as follows:

                                         I.      BACKGROUND

        Plaintiff filed this employment case on July 20, 2020, alleging Title VII violations by

Defendant TDCJ, among other claims. On August 13, 2020, Defendant TDCJ filed a Rule 12(b)(1)

and 12 (b)(6) Motion to Dismiss, in response to which Plaintiff timely files both her First Amended

Complaint and this brief Response. 1



1
 See FRCP 15(a)(1) (“A party may amend its pleading once as a matter of course within…21 days after service…of a
motion under Rule 12(b)” [if the pleading is one to which a responsive pleading is required]).


PLAINTIFF’S RESPONSE TO DEFENDANT’S 12(B)(1) AND 12(B)(6) MOTION TO DISMISS                             PAGE 1
       Case 6:20-cv-00653-ADA-JCM Document 10 Filed 08/27/20 Page 2 of 7




                      II.      DEFENDANT’S RULE 12(b)(1) MOTION IS MOOT

        Defendant TDCJ’s Rule 12(b)(1) Motion asserts 2 that Defendant TDCJ – as an agency of

the State of Texas – enjoys 11th Amendment immunity from suit in this Court on Plaintiff’s claims

under Texas Labor Code Chapter 21, the Americans with Disabilities Act of 1990, and the ADA

Amendments Act of 2008 (“ADAAA”). Plaintiff’s First Amended Complaint eliminates any

reference to Plaintiff’s Chapter 21, ADA and ADAAA claims. Defendant’s Rule 12(b)(1) Motion

should be denied as moot.

              III.         PART OF DEFENDANT’S RULE 12(b)(6) MOTION IS MOOT

        Defendant TDCJ’s Rule 12(b)(6) Motion asserts that Plaintiff “lacks standing to seek a

permanent injunction on behalf of “other employees.” 3 Plaintiff’s First Amended Complaint

eliminates claims for relief for any person other than Plaintiff herself. This portion of Defendant’s

Rule 12(b)(6) Motion should be denied as moot.

        Defendant TDCJ’s Rule 12(b)(6) Motion also alleges a lack of clarity as to whether

Plaintiff’s claims under Title VII arise out of discrimination or retaliation. 4 Plaintiff’s First

Amended Complaint clarifies that, while Plaintiff does contend TDCJ discriminated against her,

the causes of action Plaintiff brings in this case arise exclusively out of retaliation for having

opposed and complained of that discrimination, and for reporting the subsequent retaliation. This

portion of Defendant’s Rule 12(b)(6) Motion should be denied as moot.

                     IV.     THE REMAINDER OF DEFENDANT’S RULE 12(b)(6)
                                    MOTION SHOULD BE DENIED

        Finally, Defendant’s Rule 12(b)(6) asserts Plaintiff has failed to state a claim for retaliation

in the form of a hostile work environment.


2
  See Defendant TDCJ’s Motion [Doc 8], pp. 4-5.
3
  See Defendant TDCJ’s Motion [Doc 8], pp. 7-8.
4
  See Defendant TDCJ’s Motion [Doc 8], pp. 6-7.


PLAINTIFF’S RESPONSE TO DEFENDANT’S 12(B)(1) AND 12(B)(6) MOTION TO DISMISS                      PAGE 2
        Case 6:20-cv-00653-ADA-JCM Document 10 Filed 08/27/20 Page 3 of 7




    A) Standard of Review:

        Rule 12(b)(6) dismissals are disfavored and rarely granted, because the standard for

dismissal is very high. 5 A court must “accept the complaint’s well-pleaded facts as true and view

them in the light most favorable to the plaintiff.” 6 Rule 8(a)(2) merely requires a short and plain

statement of the claim showing the pleader is entitled to relief. 7 A district court errs when it holds

a plaintiff to a heightened pleading standard. 8

        To survive a motion to dismiss, a complaint must contain sufficient factual matter which,

when taken as true, states “a claim to relief that is plausible on its face.” 9 “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” 10 A complaint “does not need

detailed factual allegations,” but the facts alleged “must be enough to raise a right to relief above

the speculative level.” 11

    B) Plaintiff’s First Amended Complaint Alleges a Hostile Work Environment
       Retaliation Claim.

        As Defendant’s Motion appears to concede, 12 Plaintiff’s live Complaint is the sole source

of facts the Court is to consider under the 12(b)(6) standard of review. Thus, the Defendant’s

untimely self-serving factual recitations regarding its own actions and denial of liability 13 should

be ignored, and the Court should look solely to Plaintiff’s First Amended Complaint for the facts.

        Plaintiff’s First Amended Complaint, fairly read, establishes that in her 24-year career at


5
  Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
6
  Cox v. Kaelin, 577 Fed.Appx. 306, 310 (5th Cir. 2014).
7
  Fed. R. Civ. P. 8(a)(2).
8
  Cicalese, 924 F.3d 762, 765 (citing Innova Hosp. San Antonio, Ltd. P'ship v. Blue Cross & Blue Shield of Ga., Inc.,
892 F.3d 719, 726 (5th Cir. 2018) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
9
  Cicalese, 924 F.3d, at 765.
10
   Id.; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
11
   Twombly, 550 U.S., at 555 (citing 5 WRIGHT & MILLER, FED. PRAC. & PROC.§ 1216, 235–36 (3d ed. 2004)).
12
   See Defendant TDCJ’s Motion [Doc 8], pp. 2-3.
13
   See Defendant TDCJ’s Motion [Doc 8], pp. 1-2.


PLAINTIFF’S RESPONSE TO DEFENDANT’S 12(B)(1) AND 12(B)(6) MOTION TO DISMISS                                  PAGE 3
          Case 6:20-cv-00653-ADA-JCM Document 10 Filed 08/27/20 Page 4 of 7




TDCJ, Lang had received only favorable reviews (her last being superlative), she had an excellent

relationship with her supervisors, and she never received disciplinary action until she complained

of discrimination after a less qualified Caucasian candidate was promoted to Captain instead of

Lang. Beginning within days of her discrimination complaint, Lang’s First Amended Complaint

details a 15-16 month period in which Lang was subjected to express hostility toward her

complaint, less favorable work shifts, additional duties only she had to perform (that other

lieutenants on shift with her did not have to perform), mocking her religion and medical condition

(which should have remained confidential), and unwarranted disciplinary action. 14

           Defendant’s reliance on discrimination cases is misplaced, because a plaintiff’s burden in

retaliation cases has been much lower since Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.

53, 68 (2006). As the Supreme Court explained in Burlington, “normally petty slights, minor

annoyances, and simple lack of good manners” will not constitute an adverse employment action.

548 U.S. at 68. However, the Supreme Court specifically and clearly emphasized that what

constitutes an adverse employment action depends on the circumstances. An act that might be

considered minor to some may, in fact, constitute an adverse employment action depending on the

circumstances:

           [T]he significance of any given act of retaliation will often depend upon the
           particular circumstances. Context matters. The real social impact of workplace
           behavior often depends on a constellation of surrounding circumstances,
           expectations, and relationships which are not fully captured by a simple recitation
           of the words used or the physical acts performed. A schedule change in an
           employee’s work schedule may make little difference to many workers, but may
           matter enormously to a young mother with school age children. A supervisor’s
           refusal to invite an employee to lunch is normally trivial, a nonactionable petty
           slight. But to retaliate by excluding an employee from a weekly training lunch that
           contributes significantly to the employee's professional advancement might well
           deter a reasonable employee from complaining about discrimination. Hence, a

14
     See Plaintiff’s First Amended Complaint [Doc 9], pp. 5-11.




PLAINTIFF’S RESPONSE TO DEFENDANT’S 12(B)(1) AND 12(B)(6) MOTION TO DISMISS                      PAGE 4
       Case 6:20-cv-00653-ADA-JCM Document 10 Filed 08/27/20 Page 5 of 7




        legal standard that speaks in general terms rather than specific prohibited acts is
        preferable, for an act that would be immaterial in some situations is material in
        others. (Emphasis added).

Id., at 69.

        At least one other court in the Western District has recognized that the standard for

determining an adverse employment action is lower for retaliation than discrimination claims. See,

e.g., Williams v. City of Austin, 170 F.Supp.3d 939, 948 (W.D. Tex. 2016) (Sparks, J.) Specifically,

for an action to be an “adverse employment action” in a retaliation claim under Title VII, “a

plaintiff must show that a reasonable employee would have found the challenged action materially

adverse, which . . . means it well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Id. (citing Burlington N & Santa Fe Ry. Co. v. White, 548

U.S. 53, 68 (2006)). (Emphasis added).

        Even if Defendant’s reliance on discrimination cases were correct, Plaintiff’s First

Amended Complaint fairly meets the elements Defendant claims are required (citing, inter alia,

Tejada v. Travis Assoc. for the Blind, 2014 WL 2881450, (W.D. Tex. 2014) (Ezra, J.). Taken as a

whole, Plaintiff’s First Amended Complaint demonstrates:

        1) Lang engaged in protected activity (complaining of discrimination and
           retaliation);

        2) she was subjected to unwelcome harassment (express hostility toward her
           complaint, less favorable work shifts, additional duties only she had to perform
           (that other lieutenants on shift with her did not have to perform), mocking her
           religion and medical condition [which should have remained confidential], and
           unwarranted disciplinary action);

        3) there was a causal connection between the harassment and protected activity
           (Lang was warned against filing the complaint, the timeline shows the
           harassment began within days of the complaint, and Lang was told “I can’t help
           you” if she filed another retaliation complaint);

        4) the harassment complained of affected a term, condition, or privilege of
           employment (undesirable shifts, additional job duties assigned exclusively to



PLAINTIFF’S RESPONSE TO DEFENDANT’S 12(B)(1) AND 12(B)(6) MOTION TO DISMISS                   PAGE 5
          Case 6:20-cv-00653-ADA-JCM Document 10 Filed 08/27/20 Page 6 of 7




                her, etc.); 15 and

           5) the employer knew or should have known of the harassment in question and
              failed to take prompt remedial action (Lang reported the harassment multiple
              times, yet it continued; she was told “I can’t help you” if she complained of
              retaliation; Lang was told by Warden Wright that all of Wright’s administrators
              “are one”).

For all of these reasons, the portion of Defendant TDCJ’s Rule 12(b)(6) regarding Plaintiff’s

hostile work environment claim should be denied.

                                                  CONCLUSION

             WHEREFORE, PREMISES CONSIDERED, Plaintiff asks the Court to deny

Defendant’s Rule 12(b)(1) and 12(b)(6) Motion to Dismiss, and to allow this case to proceed to

discovery and trial.


                                                        Respectfully submitted,




                                                        Walter L. Taylor
                                                        State Bar No. 19727030
                                                        HART LAW FIRM, PLLC
                                                        Wtaylor@thehartlawfirm.com
                                                        6630 Colleyville Blvd, Suite 100
                                                        Colleyville, Texas 76034
                                                        Tel: (817) 329-7020
                                                        Fax: (682) 292-7406

                                                        ATTORNEY FOR SONJA LANG




15
     See Plaintiff’s First Amended Complaint [Doc 9], pp. 8-9, for a more complete list.



PLAINTIFF’S RESPONSE TO DEFENDANT’S 12(B)(1) AND 12(B)(6) MOTION TO DISMISS                     PAGE 6
      Case 6:20-cv-00653-ADA-JCM Document 10 Filed 08/27/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

       I hereby certify by my signature above that a true and correct copy of the foregoing
document has this day been served via certified mail, return receipt requested, electronic service,
facsimile or hand delivery in open court, upon the following on this 27th day of August, 2020:

Briana M. Webb
Briana.Webb@oag.texas.gov
OFFICE OF THE ATTORNEY GENERAL
ATTORNEYS FOR DEFENDANT




PLAINTIFF’S RESPONSE TO DEFENDANT’S 12(B)(1) AND 12(B)(6) MOTION TO DISMISS                 PAGE 7
